Citation Nr: 0917848	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus and a dental condition.  The appellant 
submitted a notice of disagreement with all the 
aforementioned issues in March 2005 and timely perfected his 
appeal in October 2005.

In December 2005, the appellant and his spouse participated 
in a Decision Review Officer (DRO) hearing.  A transcript of 
that proceeding has been associated with the appellant's 
claims file.

These issues came before the Board in October 2007, at which 
time the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus were denied and the issue 
of entitlement to service connection for a dental condition 
was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In October 2007, the Board remanded this claim for the 
issuance of a Veterans Claims Assistance Act (VCAA) letter 
addressing the appellant's claim for dental disabilities.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board has reviewed the claims file and concludes that the 
duty to notify under 38 U.S.C. § 5103 has not yet been 
satisfied.  While the basic requirements of the VCAA duty to 
notify were met in the August 2004 and November 2007 notice 
letters, there are substantial additional provisions 
governing service connection for dental disabilities of which 
the appellant has not yet been notified, in particular 
38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  As these 
provisions outline a heightened evidentiary burden to 
establish service connection, the Board concludes that proper 
discharge of the duty to notify includes notice of these 
regulations.  As such, remand is warranted.  

Based on the Appellant's June 2004 claim, the RO developed 
this case as service connection for a dental condition.  Even 
after reviewing the December 2005 DRO hearing transcript, it 
is still unclear as to whether the appellant seeks VA 
outpatient dental treatment under the provisions of 38 U.S.C. 
§ 1712, in addition to service connection.  As the Board must 
already remand this case to the AMC, the Board directs that 
the AMC include notice of the provisions of outpatient dental 
treatment eligibility with the above notice and adjudicate 
this aspect of the claim, to ensure no prejudice to the 
appellant.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act with 
respect to this claim, in particular 
notice of 38 C.F.R. § 3.381 and 
38 C.F.R. § 17.161.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal 
guidance.

2.  Then, the AMC should readjudicate 
the claim on the merits, both as to 
service connection and as to outpatient 
dental treatment eligibility.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

